230 F.2d 175
Michael J. HICKEY, Appellant,v.SINCLAIR REFINING COMPANY.
No. 11721.
United States Court of Appeals Third Circuit.
Augued Feb. 6, 1956.Decided Feb. 15, 1956.

Abraham E. Freedman, Philadelphia, Pa.  (Wilfred R. Lorry, Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellant.
Thomas E. Byrne, Jr., Phiadelphia, Pa.  (Springer H. Moore, Jr., Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a decision by the District Court for the Eastern District of Pennsylvania denying the appellant recovery for maintenance and cure.  We do not take issue with the legal points which the appellant has raised.  On his behalf his counsel has filed a learned brief setting out the law pertaining to maintenance and cure.  But the judgment of the district court is to be affirmed because of specific findings of fact made at the conclusion of the trial.  The judge disbelieved the appellant and his brother who was a witness for him.  The judge found as a fact that when appellant returned to work he was physically capable of doing so.  Bearing in mind the rule of McAllister v. United States, 1954, 348 U.S. 19, 75 S. Ct. 6, 99 L. Ed. 20, that the findings in an admiralty suit are not to be disregarded unless clearly erroneous, we can do nothing but affirm.


2
The judgment of the district court will be affirmed.